01

02

03

04

05                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
06                                    AT SEATTLE

07 UNITED STATES OF AMERICA,              )          CASE NO. CR 21-091
                                          )
08         Plaintiff,                     )
                                          )
09         v.                             )          DETENTION ORDER
                                          )
10   SHAY L. LEWIS,                       )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13 Offenses charged in Indictment, returned May 26, 2021

14 Six counts of Methamphetamine Offenses:

15         Four counts alleging distributions

16         Two counts alleging possession with intent to distribute

17 Date of Detention Hearing:    March 14, 2021

18         The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth,

20 finds that no condition or combination of conditions which defendant can meet will

21 reasonably assure the appearances of defendant as required and the safety of other persons

22 and the community.



     DETENTION ORDER
     PAGE -1
01

02       FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

03       (1)   The charges in the Indictment create a rebuttable presumption that defendant

04             should be detained pending resolution of this case. Defendant has alleged

05             some facts, and has presented argument in opposition to the presumption. But

06             the presumption remains as a factor the court is required to consider.

07       (2)   In addition, as detailed below, the United States has shown that defendant, if

08             released, would present a significant risk of flight, and a significant danger to

09             other persons and the community.

10       (3)   The court therefore concludes that defendant has not adequately rebutted the

11             presumption for detention; and that the showing by the United States

12             establishes that she should be detained.

13                                    FLIGHT RISK

14       (4)   Defendant has an extensive state court criminal record. In those cases, the

15             state courts have issued a total of eleven warrants for failures by defendant to

16             appear for hearings.

17       (5)   Defendant admits to the use of methamphetamines, at least as recently as

18             March of this year. She also has a history of mental problems.

19       (6)   She claimed to be living with a friend in Graham, Wa, but did not know the

20             address. She said she could live with her father in Bridgeport, WA; but he in

21             fact lives in Brewster, WA. She claims to be employed at Royal Cuts, in

22             Federal Way; but she appears to be mistaken either as to the name of her



     DETENTION ORDER
     PAGE -2
01              employer or as to the city in which it is located.

02       (7)    Defendant proposes to live with her father, and to be subject to electronic

03              location monitoring. But she has violated state court supervision requirements

04              on many prior occasions. In fact, the Government alleges that the offenses

05              charged in the Indictment occurred while she was under supervision. Her

06              relationship with her father does not appear to be sufficiently close that living

07              at his residence would give any reasonable assurance she would comply with

08              conditions of release.

09              DANGER TO OTHER PERSONS AND THE COMMUNITY

10       (8)    The return of the Indictment establishes probable cause to believe that

11              defendant has been involved in repeated and extensive trafficking in

12              methamphetamine. This is reinforced by the drugs and other evidence

13              recovered during the execution of search warrants.

14       (9)    One or more firearms were recovered from the vehicle in which defendant was

15              arrested three nights ago. Other persons were in the car, and the firearm(s)

16              have not been directly connected to this defendant. But the vehicle was

17              registered to the defendant.

18       (10)   For all of these reasons, the court concurs with the recommendation of the

19              Pretrial Services Office that defendant should be detained.

20

21

22              It is therefore ORDERED:



     DETENTION ORDER
     PAGE -3
01     1. Defendant shall be detained pending trial and committed to the custody of the

02        Attorney General for confinement in a correction facility separate, to the extent

03        practicable, from persons awaiting or serving sentences or being held in custody

04        pending appeal;

05     2. Defendant shall be afforded reasonable opportunity for private consultation with

06        counsel;

07     3. On order of the United States or on request of an attorney for the Government, the

08        person in charge of the corrections facility in which defendant is confined shall deliver

09        the defendant to a United States Marshal for the purpose of an appearance in

10        connection with a court proceeding;

11     4. The medical staff at the Federal Detention Center, Sea-Tac, or other place of

12        confinement for defendant, should consider defendant’s concerns about the

13        possibility that she is suffering from cancer, and shall take whatever medical

14        steps are appropriate to evaluate and (if necessary) to treat any such condition;

15        and

16     5. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

17        for the defendant, to the United States Marshal, and to the United States Pretrial

18        Services Officer.

19        DATED this 14thst day of July, 2021.

20

21                                              John L. Weinberg
                                                United States Magistrate Judge
22



     DETENTION ORDER
     PAGE -4
